ICJ_082_ArbitralAward1989_GNB_SEN_1989-11-01_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINEE-BISSAU c. SENEGAL)

ORDONNANCE DU 128 NOVEMBRE 1989

1989

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
ARBITRAL AWARD OF 31 JULY 1989

(GUINEA-BISSAU v. SENEGAL)

ORDER OF 1 NOVEMBER 1989
Mode officiel de citation:

Sentence arbitrale du 31 juillet 1989,
ordonnance du 1° novembre 1989, C.LJ. Recueil 1989, p. 126.

Official citation :

Arbitral Award of 31 July 1989,
Order of 1 November 1989, I.C.J. Reports 1989, p. 126.

 

N° de vente : 566
Sales number

 

 

 
126

INTERNATIONAL COURT OF JUSTICE
YEAR 1989

1 November 1989

CASE CONCERNING THE
ARBITRAL AWARD OF 31 JULY 1989

(GUINEA-BISSAU v. SENEGAL)

ORDER

Present: President RUDA; Vice-President MBAYE; Judges Lacus, ELIAS,
Opa, AGO, SCHWEBEL, Sir Robert JENNINGS, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed by the Republic of Guinea-
Bissau in the Registry of the Court on 23 August 1989 instituting proceed-
ings against the Republic of Senegal in respect of a dispute concerning the
existence and validity of the arbitral award delivered on 31 July 1989 by
the Arbitration Tribunal for the Determination of the Maritime Boundary
between the two States;

Whereas on 23 August 1989 a copy of the Application was transmitted
to the Republic of Senegal;

Whereas the Republic of Guinea-Bissau has appointed as Agent
Mr. Fidélis Cabral de Almada, Minister of State attached to the Presi-
dency of the Council of State, and the Republic of Senegal has appointed

4

1989
1 November
General List
No. 82
ARBITRAL AWARD (ORDER | XI 89) 127

as Agent Mr. Doudou Thiam, Advocate, former Bâtonnier, member of the
United Nations International Law Commission;

Having ascertained the views of the Parties,

Fixes the following time-limits for the written proceedings:

2 May 1990 for the Memorial of the Republic of Guinea-Bissau;
31 October 1990 for the Counter-Memorial of the Republic of Senegal ;

And reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this first day of November, one thousand
nine hundred and eighty-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Guinea-Bissau and the Government of the Republic of
Senegal, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
